Order filed, November 5, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00910-CV
                                     ____________

                         IN THE MATTER OF H.C, Appellant



                       On Appeal from the 359th District Court
                              Montgomery County, Texas
                        Trial Court Cause No. 12-03-02932 JV


                                          ORDER

       The reporter’s record in this case was due October 22, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Cherie Reegs and Darlene Forville, the court reporters, to file their
records in this appeal within thirty days of the date of this order.

                                        PER CURIAM